Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 8-13, 17, 19, and 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127754 by Clark et al. (Clark) in view of US 9,641,572 by Yeskel et al. (Yeskel) and US 2015/0161178 by Badoiu (Badoiu).
With respect to claim 2, Clark teaches a computer-implemented method comprising: 
receiving a plurality of messages from a plurality of computing devices, each message of the plurality of messages comprising a message parameter indicative of the message, and a photograph or video;  (Paragraph 18, 19, 22 defining media content to include at least text, photographs, videos, Paragraph 46-47 – content message are received at and/or pushed to central site as well as received at other sites)
Paragraphs 46-49 the received media content at central and other sites are searched for triggers such as various hashtags, labels or other identifiers, matching media elements can be stored in association with their metadata at a designate location of the central site, such as an album collection.  For example, pictures with a particular hashtag are stored in a corresponding album collection for that hashtag)  and 
posting the selection of messages to the first predetermined media collection comprising a plurality of existing messages, the first predetermined media collection to be supplied for viewing upon request by a computing device (Paragraph 21, 48-52, 57 the collection  of all media elements associated with an identifier, such as the hashtag for a persons birthday, is posted as an available album.  This includes the continued searching of the feeds, continuously or periodically, for further instances of media elements to be added to the collection).
Clark does not explicitly disclose the determining if the subset corresponds to the predetermined collection also being based on recognizing an object in the photograph or video that corresponds to the first predetermined media collection. Yeskel teaches an invention for receiving a plurality of messages including photos or videos and determining media collections to post those messages to based on a corresponding factor (Col. 1 lines 29-67).  This corresponding factor can include recognizing an object in the photograph or video that corresponds to a predetermined media collection (Col. 5 lines 2-60 – recognition of similar subject matter such as people, landmarks, objects, etc. that will corresponding to a predetermined media collection such as corresponding to an event collection, a collection of photos with similar object attributes/patterns, a collection of a theme of objects).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the media collection invention of Clark include the object recognition for corresponding media collections as taught in Yeskel.  One would be motivated to have this as it is desirable to improve upon the collection and sharing of media from various locations (Clark Paragraph 5).
Clark does not explicitly disclose automatically deleting inappropriate or redundant messages from the subset of messages that correspond to the first predetermined media collection and generating a selection of messages from the remaining messages in the subset of messages for addition to the first message collection.  Badoiu teaches an image collection system that can take one set of images, remove inappropriate and duplicate images, and generate a selection of remaining images accordingly (Paragraph 62, 121).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the media collection invention of Clark include the removal of inappropriate and duplicate message as taught in Badoiu.  One would be motivated to have this as is beneficial for improving user satisfaction in interacting with a media collection. 
With respect to claim 3, Clark as modified teaches the computer-implemented method of claim 2, further comprising: receiving a request for the first predetermined media collection; and supplying the first predetermined media collection in response to the request. (Clark Paragraph 44, 50)
With respect to claim 4, Clark as modified teaches the computer-implemented method of claim 2, wherein the first predetermined media collection is associated with at least one of: a particular object, a sports team, a sports event, a concert, a band, a time of day, a motion, a temperature, or a geolocation. (Clark paragraph 4, 19, 45)
With respect to claim 8, Clark as modified teaches the computer-implemented method of claim 2, wherein before receiving the plurality of messages from the plurality of client devices, the method 
With respect to claim 9, Clark as modified teaches the computer-implemented method of claim 8, wherein the first media collection is associated with a first media collection name and at least one associated keyword or object (Clark Paragraph 45)
With respect to claim 10, Clark as modified teaches the computer-implemented method of claim 9, wherein the subset of messages of the plurality of messages corresponding to the first media collection each comprise a message parameter indicative of the message that corresponds to the at least one associated keyword or object of the first media collection or other parameter corresponding to the first media collection. (Clark Paragraph 45-49)
Claims 11-13, 17, and 19 are similar in scope to claims 2-4, and 8-10 and are rejected based on the same rationale. 
Claim 20 is similar in scope to claim 2 and is rejected based on the same rationale. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Yeskel and Badoiu as applied to claim 2 and 11 above, and further in view of US 2016/0050704 by von Sneidern et al. (Sneidern).
Examiner notes the provisional for Sneidern, dated 08/12/14,  provides full support for the cited paragraphs. 
With respect to claim 5, Clark as modified teaches the computer-implemented method of claim 2, wherein the message parameter comprises a time stamp associated with the message (Clark Paragraph 19, 49,  – date/time
Sneidern teaches classifying and sorting images based on associated metadata, including temperature data and motion data.  (Paragraph 241).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the message parameter of Clark include at least one of a speed indicia associated with the message, or a temperature associated with the location at which the message was generated as taught in Sneidern.  Both Clark and Sneidern are interested in sharing media of interest, such as pictures of an event.  Using the known technique of organizing and associating media according to motion and temperature to provide further improvement and assistance is organizing the sharing of media as desired in Clark would have been obvious. 
Claim 14 is similar in scope to claim 5 and is rejected based on the same rationale. 

Claim 6, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Yeskel and Badoiu as applied to claims above, and further in view of US 2013/0104053 by Thornton et al. (Thornton).
With respect to claim 6, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose wherein the first predetermined media collection is available for a specified transitory period of time.
Thornton teaches a shared media collection can be available for a specified transitory period of time (paragraph 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark be available for a specified transitory period of time as taught in Thornton.  One would be motivated to have this as Clark desires flexible availability based on privacy access levels and Thornton can provide further improvements in executing such privacy. 
With respect to claim 24, Clark as modified teaches he computer-implemented of claim 6 wherein the specified transitory period of time is one day, the duration of an event, or a set amount of .

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Yeskel, and Badoiu as applied above and in further view of US 2015/0381688 by Jenkins et al. (Jenkins).
With respect to claim 7, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose automatically providing compensation to a message sender when a message from the sender is posted to the first predetermined media collection.
Jenkins teaches it is well known in the art to provide compensation for contributors of images to image collections (Paragraph 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include compensation for contribution as disclosed in Jenkins.  One would be motivated to have this as it provides incentive for more media to be provided for the media collection. 
Claim 16 is similar in scope to claim 7 and is rejected based on the same rationale. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Yeskel, and Badoiu as applied above, and further in view of US 2016/0149843 by Spicer et al. (Spicer).
With respect to claim 22
Spicer teaches wherein before receiving a plurality of messages from the plurality of computing devices the method comprises: setting a transitory period of time for a first predetermined media collection, the transitory period of time defined by an open time and close time for posting messages to the first predetermined media collection (Paragraph 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include setting a transitory period of time as taught in Spicer.  One would be motivated to have this as it improves the management of a collaborative group album such as those in Clark. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Yeskel, and Badoiu as applied above, and further in view of  US 2016/0149843 by Spicer et al. (Spicer) and US 8,943,140 by Kothari (Kothari).
With respect to claim 23, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose wherein the first predetermined media collection corresponds to an event series, and wherein before receiving the plurality of messages from the plurality of computing devices the method comprises: setting a recurring transitory period of time for the first predetermined media collection for each occurrence of an event that occurs in the event series.
Spicer teaches wherein before receiving a plurality of messages from the plurality of computing devices the method comprises: setting a transitory period of time for a first predetermined media collection, the transitory period of time defined by an open time and close time for posting messages to the first predetermined media collection (Paragraph 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include setting a transitory period of time as 
Kothari further teaches in an invention for sharing and coordinating event photos, that an event may be a recurring series and that the management of sharing photos and creating an album for each event in the recurring series includes indicating the start and end time for each even and the recurring parameters (Col. 5 line 27 – Col 6 line 2, Fig. 5A, Col. 53 line 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection and transitory period of Clark and Spicer include an event series and setting the transitory period in a recurring function as taught in Kothari.  One would be motivated to have this as it improves the management and sharing of a collaborative group album such as those in Clark.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejection is withdrawn but will be re-evaluated as needed based on future amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID R LAZARO/Primary Examiner, Art Unit 2455